DETAILED ACTION
This Office Action is in reply to Applicants response after non-final rejection received on February 10, 2022.  Claim(s) 1, 3-8 and 11-20 is/are currently pending in the instant application.  The application claims priority to provisional application 62/730,968 file on April 4, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the Applicants amendments to claims 1, 8, and 15 in the response filed on 02/10/2022.  Claims 2 and 9 have been canceled by the Applicant.  The Examiner also notes the filing of replacement drawings on 02/10/2022

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “system (300) comprising at least a processor and a memory (301), wherein the memory (301) and the processor are functionally coupled to each other,” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The Examiners notes that the Applicant filed replacement drawings for Fig. 3 in response to the previous drawing objection.  The memory 301 is now shown to have a connection to synchronizing and synthesis block 114 however the claim language states that a processor is present in system 300 and the processor and memory are functionally coupled to each other.  Neither the processor or the coupling to the memory are shown in the Figures.  Figures 1 and 3 are the same but for the memory which is disclosed in Fig. 3 and now the connection between the memory 301 and the block 114.  The previous drawing objection has not been satisfied.
Further, the Applicant’s current amendments to at least the independent claims state that “the individual scores and the consolidated score are mapped and synchronized with performance timeline 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-8, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 3-8, and 20 are directed to one of the four statutory classes of invention (e.g. process, machine, manufacture, or composition of matter).  The claims include a system, method, or product and is a method for controlling performance analysis which is a process (Step 1: YES).

abstract ideas highlighted in italics and additional elements highlighted in bold).
receiving an audience analysis (102) associated with the performance; 
receiving a performance feed (110) associated with the performance; 
receiving an ambience feed (112) associated with the performance; and 
synchronizing and analyzing inputs from the audience analysis (102), the performance feed (110) and the ambiance feed (112) to evolve the integrated contextual performance analysis, wherein the synchronizing and analyzing takes place in a synchronizing and synthesis block (114); 
wherein the audience analysis (102) comprises image data (104) associated with the performance, video data (106) associated with the performance, and audio data (108) associated with the performance; 
wherein an individual score for each motion received from each independent feed from a group consisting of the image data (104), the video data (106), and the audio data (108); 
wherein a consolidated score for each emotion is generated by consolidating the individual score for each emotion received from each independent feed; and 
wherein the individual scores and the consolidated score are mapped and synchronized with a performance timeline obtained from the performance feed (110) to measure an impact of the performance at different times throughout the performance.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as Mental Processes.  Receiving data inputs and synchronizing and analyzing the performance recites a concept performed in the human mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concept performed in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The contextual performance analysis in Claim 8 does not include any computer hardware components in the recited abstract limitations.  The system claim 1 also does not claim any specific Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite non-transitory computer-readable medium [no processor or computer] (Claims 1 and 8) a processor and a memory coupled to each other (claim 15). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 8, and 15 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0014] about implantation using general purpose or special purpose computing devices [a system (300) with a memory (301) and a processor] and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 8, and 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  



Response to Arguments
Applicant's arguments filed February 10, 2022 have been fully considered but they are not persuasive. The remarks (pages 8-11) begin with the objections to the drawings.  The Applicant has amended Figure 2 and states that the objections are overcome.  
The Examiner does not agree.  The drawing amendments are acknowledges but are not sufficiently amended for the original objection found in the Non-Final rejection mailed on 11/10/2021.  Additionally, the amendments to the claims filed on 02/10/2022 also created additional objections to the drawings. 

Regarding the claim objections, the amendments to correct the spelling of synchronized and analyzed is noted and the objection has been withdrawn.

The Applicants argument (remarks pages 9-10) directed to the rejection under 35 U.S.C. § 101 include that the claims are patent eligible based on the amendments to the claims.  Specifically, the argument (page 10) is that the amended claims are not directed to an exception as the claims are integrated into a practical application.  The argument is that the synthesis block reflects and improvement over conventional methods and is objective and in real time to capture the emotional impact of each individual and aggregates it. 
The Examiner does not agree with the arguments.  The Examiner does not find the claims to be integrated into a practical application.  The claim limitations are merely applying a computer to perform SiRF Tech., Inc.
Further, OIP Technologies, Inc., v. Amazon.com, Inc., says relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (from PTAB)
In this case, the computer collecting data, analyzing it, and displaying a result is insufficient for integration into practical application as those steps are similar to Electric Power Group.  MPEP 2106.05(h) vi. States “limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A.,.  
Also, the concept of monitoring audience members to record reactions and aggregate the collective reactions is not more than a mental process.  The act of collecting reaction data can be performed with a pen and paper where a person looking for emotional response to a performance can simply mark (with a tally, check, yes or no) as a response to if a joke was funny, if a viewer jumped or was scared by a scene or event.  Using a computer to review audience emotional reactions is merely using a tool to perform the otherwise abstract idea. 

The Applicant further argues (remarks pages 9-10) that creating individual scores for each recorded motion and then consolidated scores for each emotion  are mapped and synchronized.  The Applicants argue that this synchronization addresses the need for integrated syntheses which is a technical improvement for a conventional feedback system and therefore the additional elements are recited in a meaningful way beyond generally linking the abstract idea.  

The Examiners does not agree.  The steps of how the synchronizing and syntheses block preforms any of the analyzing step are not described it detail.  The claims limitation includes that data is Electric Power Group, see MPEP 2016.05(f) where “the count thus held the claims ineligible, because the additional limitations provided only a result-oriented solution and lacked details as to how the computer performed the modifications, which was equivalent to the words "apply it". 850 F.3d at 1341-42; 121 USPQ2d at 1947-48 (citing Electric Power Group., 830 F.3d at 1356, 1356, USPQ2d at 1743-44 (cautioning against claims "so result focused, so functional, as to effectively cover any solution to an identified problem")”.

The rejection under 35 U.S.C. § 102 arguments (remarks page 10-11) are directed to the amendments for claims 1, 8, and 15.  The Examiner has withdrawn the rejection in view pf von Cavallar based on the amendments to the claims.  

In summary, the rejection under 35 U.S.C. § 101 has not been overcome and the claims are not integrated into a practical application.  The rejection under 35 U.S.C. § 102 has been withdrawn at this time.  The application is not in condition for allowance as alleged by the Applicant. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406. The examiner can normally be reached M-F 5:30-3:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        February 22, 2022